Citation Nr: 0524379	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for impotency.

3.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for perforated anterior nasal septum resulting from 
surgery performed by VA in April 2001.

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for damage to tooth number 15 resulting from VA 
treatment.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1978 to September 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The issues of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, and 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for perforated anterior nasal septum resulting from surgeries 
performed by VA in April 2001 are being remanded to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Impotency was not manifested during service and is not 
related to the veteran's military service.

2.  There is no competent medical evidence that VA treatment 
was the proximate cause of any current additional disability 
of the veteran's tooth number 15.


CONCLUSIONS OF LAW

1.  Impotency was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2004).

2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for damage to tooth number 15 resulting from VA 
treatment is not warranted.  38 U.S.C.A. §§ 1151, 5107 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the multiple RO 
decisions issued in connection with the veteran's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, a letter sent to the veteran dated in January 2004, 
specifically notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA letters of record have essentially 
satisfied the notice requirements by: (1) Informing the 
appellant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) informing 
the appellant about the information and evidence the VA will 
seek to provide; (3) informing the appellant about the 
information and evidence the claimant was expected to 
provide; and (4) informing the appellant to provide any 
evidence in the appellant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you got pertaining to your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

While the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim on appeal, notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), to decide the 
appeal would not be prejudicial error to the claimant.

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as are VA medical records.  In addition, VA has 
obtained a medical opinion to assist in answering the medical 
questions presented in this appeal concerning entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for damage to 
tooth number 15 resulting from VA treatment.  As there is no 
evidence that establishes that the veteran suffered an 
injury, disease or event noted during his military service 
related to impotency, the Board finds that affording the 
veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's impotency and his military service is not 
appropriate in this case.  38 C.F.R. § 3.159(c)(4); Duenas v. 
Principi, 18 Vet. App. 512 (2004).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide the appellant's appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

I.  Impotency

The veteran contends that he was sterilized by being in the 
roto-dome of an AWACS aircraft "when the radar was 
activated."

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service medical records reveal no complaints or diagnoses of 
impotency.  The veteran's July 1980 service separation 
examination noted that the veteran's genitourinary system was 
normal.  The medical evidence of record does not reveal a 
diagnosis of impotency.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection for impotency claim.  
The Board notes that impotency is not considered a radiogenic 
disease.  See 38 C.F.R. § 3.311.  Further, even assuming that 
the veteran was exposed to radiation in service, and even 
assuming that the veteran currently suffers from impotency, 
no physician has suggested a link between the veteran's 
impotency and exposure to radiation during service.  Combee 
v. Brown, 34 F. 3d 1039 (Fed Cir. 1994).

Based on the foregoing, entitlement to service connection for 
impotency is not warranted.

II.  Compensation pursuant to 38 U.S.C.A. § 1151 for damage 
to tooth number 15

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable applies to claims 
for compensation under 38 U.S.C.A. § 1151 which were filed on 
or after October 1, 1997.  As the veteran filed his claim 
after October 1, 1997 (November 2001), the amendments to the 
law apply to his case.

In his November 2001 claim for compensation under 38 U.S.C.A. 
§ 1151 the veteran stated that he had residual dental 
problems since July 2000.  The veteran did not specify what 
role, if any, that VA had contributed to his residual dental 
problems.  At a February 2003 informal conference and at his 
June 2002 VA dental examination the veteran attributed his 
dental problems (specifically, problems with tooth number 15) 
to his April 2001 VA nasal septal repair.

Upon consideration of the evidence of record, the Board finds 
that the veteran's claim for compensation under 38 U.S.C.A. § 
1151 for additional disability to tooth number 15 must fail 
because there is no competent medical evidence that the 
veteran currently has any additional disability of tooth 
number 15 as a proximate result of any VA treatment.  The law 
requires proof of current additional disability for 
entitlement to compensation.  Following examination of the 
veteran, and upon referencing the veteran's VA dental 
treatment history, a June 2002 VA dental examiner stated that 
it was highly unlikely that the veteran's tooth number 15 had 
been damaged by any VA treatment, including the April 2001 VA 
nasal surgery.  As such, the Board concludes that the 
preponderance of the credible evidence of record is against 
the claim, and so entitlement to compensation under 38 
U.S.C.A. § 1151 for additional disability to tooth number 15 
as a result of VA treatment is not established.

III.  Conclusion

The Board has also considered the veteran's statements which 
have been given weight as to his observations for symptoms 
and limitations caused by his impotence and dental problems, 
as well as the veteran's assertions concerning the etiology 
of his impotence and dental problems.  It does not appear, 
however, that the veteran is medically trained to offer any 
opinion as to causation.  See Espiritu v. Derwinksi, 2 Vet. 
App. 492, 494-495 (1992) (laypersons may be competent to 
provide an eyewitness account of a veteran's visible 
symptoms, but they are not capable of offering opinions as to 
medical matters).  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

As the preponderance of the evidence is against the veteran's 
claims, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's 
claims that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for impotency is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for damage to tooth number 15 resulting from 
VA treatment is denied.


REMAND

At his June 2002 VA psychiatric examination, the veteran 
stated that he was receiving Social Security Administration 
(SSA) disability benefits due to a psychiatric disability.  
As such, any pertinent evidence associated with his SSA 
disability claim should be obtained to assist the veteran 
with the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.

As the veteran has asserted that he has PTSD due to a 
personal assault in service, he should be informed by letter 
of the types of alternate evidence he may submit to support 
his claim.  The Board also finds that he veteran should be 
afforded a VA psychiatric examination.

As for the issue of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for perforated anterior nasal septum 
resulting from surgeries performed by VA in April 2001, the 
Board notes that although the veteran underwent a VA 
respiratory examination in June 2002, the examiner did not 
offer an opinion as to whether the veteran's April 2001 VA 
treatment resulted in additional disability due to any 
carelessness, negligence, lack of proper skill, error in 
judgment, or medical fault on VA's part.  The Board finds 
that the veteran's claims file should be referred to a VA 
physician for an opinion that addresses the veteran's 
contentions concerning this issue.

Accordingly, this matter is REMANDED for the following:

1.  The RO should inform the veteran by 
letter of the types of alternate evidence 
he may submit to support his PTSD claim, 
as provided in 38 C.F.R. § 3.304(f)(3).  
.

2.  The RO should attempt to obtain 
copies of any available records 
associated with the veteran's claim for 
SSA disability benefits.

3.  Following completion of the above-
mentioned development, the veteran should 
be scheduled for a VA psychiatric 
examination to determine the nature and 
extent of any psychiatric disability, 
including PTSD, found to be present.  All 
indicated studies should be performed, 
and the examination should be conducted 
in accordance with the provisions of DSM-
IV.  The examiner must specifically 
confirm or rule out a diagnosis of PTSD 
whether alone or co-existing with any 
other psychiatric disorder.  If PTSD is 
found, it is requested that the examiner 
identify and explain the elements of the 
diagnosis, including an account of any 
stressors identified by the veteran as 
accountable for the disorder (especially 
the stressor pertaining to a purported 
sexual assault during service).  A 
complete rationale should be given for 
all opinions and conclusions expressed.

In addition to stating whether the 
veteran has PTSD, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not that the 
veteran has a psychiatric disability 
other than PTSD that is related to his 
military service.

4.  The RO should arrange for the 
veteran's claims file to be reviewed by 
an appropriate VA medical doctor.  The 
examiner should review the entire claims 
file, to include all medical records 
associated with the medical treatment 
rendered by VA in conjunction with the 
nasal septal repair performed in April 
2001.  After reviewing the claims file, 
the VA physician is requested to respond 
to the following:

(a) Does the veteran have additional 
disability due to the April 2001 VA nasal 
septal surgery?

If the VA medical examiner concludes that 
it is at least as likely as not that the 
veteran suffers from additional 
disability related to the April 2001 VA 
nasal surgery, he or she should respond 
to the following:

(b) Is the additional disability due to: 
(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in furnishing the hospital care, 
medical or surgical treatment; or (2) 
from an event not reasonably foreseeable.

The reviewing physician should explain 
his or her answers to these questions.

5.  Following the aforementioned 
development, the case should again be 
reviewed on the basis of all the 
evidence.  If the benefits sought 
(entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD, and entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for 
perforated anterior nasal septum 
resulting from surgeries performed by VA 
in April 2001) are not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


